Carleton, J.,

delivered the opinion of the court.
The plaintiff claims the property brought by his wifes Ursule Trahan, into marriage, alleging that it was transfer*283red to him by the terms of. the marriage contract which he annexes to his petition.
The estimated value of slaves settled as dowry, 10 tl>e hus* hand, unless there be an ex-effect* in t,ie marriage contract,
So tl>e f *“1'0 husband does not come under any ex-to'pay°theS/>«°e of ,d?v®s> osti_ mated m fixing the amount of aSnlm d^S°of ‘h.at, are dotal, which cannot, even by ex-hecoSI hiTpro-perty-
be a*6 definite {j™gS wíuch are constituted • dot, husband isbound . no^saie^and transfer of the slaves1 to ifim! C
The defendants except to the jurisdiction , of the court; deny generally, and aver, that the property brought into marriage was the dowry of plaintiff’s wife, and was never transferred-to him.
The cause was submitted to the probate judge, who overruled the plea to the jurisdiction of the court, and rendered a judgment, on the merits of the cause, in favor of the defendants.
By consent of the counsel on both sides, the question in controversy was narrowed to a single point, viz. whether the slaves estimated in the marriage contract were transferred to, and became the property of the husband.
-n i, , , -i-, By that contract, the whole of the wife s property, among which are the slaves in question, is estimated at seven thousand dollars, from which are deducted certain debts due by . ii-iii - • i • , her to her children by a former marriage, leaving a net balance of three thousand eight hundred and thirty-seven dollars and seventy-three cents: then follows the clause , , . . upon which the plaintiff relies as evidence of a transfer of the property in the following words : “ La quelle somme de . r , . . 1 . trois mule huit cent trente une piastres et soixante-treize sous le dit future epoux, consent et demeure chargé par le seul fait de son manage, e’est ainsi, que le toute a été arrélé ° ’ ’ ^ et conclu entre les parties.
The article 2335 of the Lousiana Code declares, that “the estimated value of slaves, settled as dowry, does not transfer , „ , 1 1 , 11 , , the property of the same to the husband, unless there be an express declaration to that effect.”
The passage cited from the marriage contract contains no such express declaration.
The future husband does not come under any express obligation to pay the price of the slaves, any more than he does of the land, which being dotal, could not even by express agreement become his property. Louisiana Code, 2335, latter clause. It is true, the slaves are separately valued, but in making up the apport affeciif, that appraised value is *284added to the value of the land and movables, and the amounts due to the children by former marriages, are deducted. There is not, therefore, a definite price of the slaves fixed by the contract, and which the future husband was bound to pay; without such price there can be no sale.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be affirmed, with costs.